t c no united_states tax_court golden belt telephone association inc petitioner v commissioner of internal revenue respondent docket no filed date p is a rural telephone cooperative corporation that operates at cost in addition to local_telephone_service it provides its members with long-distance service through connection with long-distance or interstate interexchange carriers p performs so- called billing and collection b c services in respect of calls placed through such carriers the b c services consist of recording data with respect to members' long-distance calls such as date time destination and duration of each call answering and resolving questions of members relating to their long- distance bills etc and sending a single monthly telephone bill to each member including charges for both local and long-distance calls upon collection of such charges it remits to the interexchange carrier an appropriate portion of the amount_paid for long- distance calls by retaining the remainder it is thus compensated by the long-distance carrier for providing b c services held the income thus received from the long- distance carriers for b c services is income for the performance of communication services within sec_501 and is therefore not taken into account to comply with the percent or more requirement of sec_501 accordingly since p is otherwise exempt from taxation under sec_501 it does not lose that exempt status raymond p wexler todd f maynes james m caplinger and mark e caplinger for petitioner robin w denick elizabeth purcell and robert m fowler for respondent opinion raum judge the commissioner determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively petitioner golden belt telephone association inc has filed a motion for summary_judgment the facts are not in dispute the government does not take issue with petitioner's statement of uncontested facts set forth in petitioner's motion and adopted those facts in its own motion for partial summary_judgment nor has the government disputed any facts stated in the preliminary statement of petitioner's motion at issue is whether income received by a local telephone cooperative allocable to billing and collection services performed in respect of long-distance calls qualifies as income received for the performance of communication services under sec_501 thus resulting in petitioner's classification as an exempt_corporation under sec_501 petitioner is a kansas rural telephone cooperative corporation it was formed in date to provide telecommunication services to its members during and petitioner operated on a cooperative basis to provide exchange and interexchange telecommunications service to residences and businesses in it sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue sec_501 provides a exemption from taxation --an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle c list of exempt_organizations --the following organizations are referred to in subsection a a mutual_or_cooperative_telephone_companies but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses b in the case of a mutual or cooperative telephone company subparagraph a shall be applied without taking into account any income received or accrued-- i from a nonmember telephone company for the performance of communication services which involve members of the mutual or cooperative telephone company certified areas granted by the state corporation commission of kansas kcc as a cooperative corporation petitioner operates at cost by allocating to its members any net margins in the form of capital credits each year during the taxable years petitioner provided telephone service to approximately big_number members who were located across approximately big_number square miles of central and western kansas the billing and collection services b c services consist of the following a recording petitioner records data with respect to members' long-distance calls such as the date and time when the call is made the destination of the call and the duration of the call b billing and collection petitioner sends a single monthly telephone bill to each member that includes charges for both local and long-distance calls upon collection of such charges it remits to the interexchange carrier an appropriate portion of the amount_paid for long-distance calls in the event that one of petitioner's members fails to make payment on its long-distance telephone bill petitioner is permitted to disconnect the telephone service of the nonpaying member under rules of the kcc c inquiry petitioner answers inquiries from its members with respect to long-distance calls and resolves questions and concerns regarding their long-distance telephone bills calls and services petitioner has performed b c services since it was formed in prior to the divestiture of at t in petitioner did not separately account for the costs attributable to b c services rather these costs were included in a single aggregate account with all of petitioner's costs of providing telephone service to its members petitioner was then compensated by the long-distance carrier for all such costs by retaining an appropriate portion of the toll rates paid_by petitioner's members for long-distance calls as a result of the divestiture the federal communications commission fcc revised the accounting requirements for telephone cooperatives under the new system billing and collection revenues were required to be reported separately from other income sources petitioner's operating methods and sources of revenue remained the same under sec_501 a cooperative telephone company qualifies as a tax-exempt_entity if at least percent of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses in determining whether a telephone cooperative has satisfied the 85-percent test sec_501 provides that income received from a nonmember telephone company for the performance of communication services which involve members of the cooperative shall not be taken into account at issue here is whether b c services are communication services within sec_501 if so the amount of petitioner's gross_income would without dispute satisfy the 85-percent test for each of the years involved and petitioner is qualified as a tax-exempt_entity as a result petitioner would be entitled to summary_judgment with respect to the deficiencies determined by the commissioner the deficiency_notice contains a number of adjustments all of which would become irrelevant if petitioner were held to be a tax-exempt corporation history communication services is not defined in the code or the regulations however the history of the treatment of telephone cooperatives gives some insight into whether communication services include b c services in revrul_74_362 1974_2_cb_170 the irs ruled that amounts due a cooperative telephone company for services rendered to a nonmember long-distance company must be treated as nonmember income under the 85-percent test sec_501 provided as it does now that a mutual or cooperative telephone company was tax exempt only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses as a result of the ruling most telephone cooperatives stood to lose their tax-exempt status in response congress added subparagraph b to sec_501 in the legislative_history of sec_501 the change is explained by the senate_finance_committee as follows the committee believes that the performance by a telephone cooperative of call-completion services involving calls to or from members of the cooperative is substantially related to the cooperative's performance of its statutory exempt_function and hence that actual or constructive payments from another telephone company for such services should not disqualify otherwise eligible telephone cooperatives from tax-exempt status the committee understands that the approach set forth in the service's ruling described above might well make the statutory exemption provision into a dead letter since few if any telephone cooperatives could prove that the constructive payments hypothesized by the service do not cause the telephone cooperative to fail the 85-percent member- income test s rept pincite 1978_2_cb_357 prior to the at t divestiture call-completion services included b c services in the fcc issued a decision in the matter of detariffing of billing collection servs fcc2d detariffing order which resulted in the detariffing of b c services under title ii of the communications act of ch tit i sec_1 48_stat_1064 u s c sec_151 et seq in the detariffing order the fcc concluded that b c services performed for a non-member long-distance company were not a communication service but were instead a there is no explanation for_the_use_of the term communication services rather than call-completion services in sec_501 financial and administrative service in the matter of detariffing of billing collection servs fcc2d pincite therefore the fcc would not regulate b c services under title ii of the communications act id pincite in reliance upon the detariffing order the irs ruled in tech adv mem date the tam that b c services were not communication services for purposes of sec_501 the issue in the tam was whether an exempt telephone cooperative's revenues including b c revenues should be treated as member income nonmember income or excludable income under sec_501 id the tam chronicled the treatment b c services had received from the fcc since the divestiture of at t in at first the fcc regulated the rate of return for b c services that local cooperatives offered to long-distance carriers however in a detariffing notice the fcc tentatively concluded that third-party billing and collection was essentially a financial and administrative service not inherently a communications service and accordingly proposed to detariff billing and collection provided to third parties id in the fcc cemented its conclusion of and determined that b c services were not inherently a communications service under title ii of the communications act id the fcc also required separate_accounts for b c revenues id based on the detariffing notice the detariffing order and the changed accounting system the tam concluded that the billing and collection function is a financial and administrative service the functions comprising billing and collection data processing creating mailing and collecting invoices are common accounting functions not unique to the telephone industry a financial and administrative service which credit card companies can perform as ably as lecs local exchange carriers cannot be a communication service involving the completion of long distance calls sec_1_501_c_12_-1 fn ref omitted id because the irs concluded in the tam that telephone cooperatives provide b c services in the same manner as other nonexempt organizations it ruled that b c income is unrelated_trade_or_business income of the cooperative id recognizing that the tam may have caused the inadvertent disqualification of many telephone_companies from tax exempt status the irs in notice_92_33 1992_2_cb_363 indicated that it would apply the new provisions of the tam for tax years beginning after date thus the irs seeks to apply the tam for the years at issue here namely and meanwhile in the fcc issued another decision in the matter of pub serv commn of md fcc rcd fcc decision in which it softened the position it had taken in the detariffing order the decision stated billing and collection services of the kind provided by c p for at t directly affect the conditions under which interstate carriers offer transmission services the rates that lecs local exchange carriers charge for billing and collection directly affect the costs of providing interstate transmission service and hence the rates that ixcs interexchange or long-distance carriers must charge their interstate customers moreover dnp disconnection for nonpayment is integral to the billing and collection service that c p provides to interstate carriers finally at t must rely on the lecs to perform recording of call detail information ixcs cannot as a practical matter offer interstate telephone service without obtaining recorded call detail information sufficient to collect payment from customers besides affecting interstate communications the billing and collection service that c p provides for at t are also closely related to the provision of such services since billing and collection must occur accurately and efficiently for an interstate carrier to offer its services on an economically sound basis from a technical perspective dnp and the call detail recording function are two integral components of the billing and collection services that c p provides to interstate carriers that are closely related to the interstate communication services of those carriers dnp and recording are each performed as a function of the lecs' provision of interstate communications service that other non-carrier vendors of billing and collection services cannot provide when one interstate carrier is performing billing and collection for the interstate services of another interstate carrier under circumstances like those involved in c p's relationship with at t the billing and collection service is incidental to interstate communications and subject_to our title i jurisdiction fn ref omitted emphasis supplied fcc rcd pincite finally in the fcc formally reversed the position it had taken in the detariffing order in in the matter of policies and rule concerning local exchange carrier validation and billing information for joint use calling cards fcc rcd fcc decision the fcc stated affirmatively that b c services are communication services the fcc explained the change as follows we recognize that in the billing and collection detariffing order the commission found that lec billing and collection for an unaffiliated ixc is not a communication service for purposes of title ii of the communications act but rather is a financial and administrative service nevertheless in recognizing its title i ancillary jurisdiction over billing and collection services the commission found that such services were incidental to the transmission of wire communications and thus fell within the meaning of wire communication as defined in sec_3 of the act these two findings appear inconsistent upon further analysis we believe that the latter conclusion that billing and collection is incidental to the transmission of wire communication and thus is properly considered a communications service under sec_3 of the act is the correct one billing and collection of course remains outside the scope of title ii because it is not a common carrier service emphasis supplied fcc rcd pincite n the tenth circuit which includes kansas has acknowledged the fcc decision in 1_f3d_1031 10th cir the court stated that the fcc appeared in that order however to retreat from its characterization of billing and collection by lecs as merely a 'financial and administrative' service analysis in congress created the federal communications commission for the purpose of regulating interstate and foreign_commerce in communication by wire and radio so as to make available so far as possible to all the people of the united_states a rapid efficient nation-wide and world-wide wire and radio communication service u s c sec_151 included in the fcc's jurisdiction is telephone exchange service defined as service within a telephone exchange or within a connected system of telephone exchanges within the same exchange area operated to furnish to subscribers intercommunicating service of the character ordinarily furnished by a single exchange u s c sec_153 the phrase communication service is not defined in the communications act but it is used in the paragraphs describing the purpose of the fcc and the definition of telephone exchange service it is also used in title ii of the communications act which describes common carriers section a of u s c makes it the duty_of every common carrier engaged in interstate or foreign communication by wire or radio to furnish such communication service upon reasonable request therefor emphasis supplied u s c sec a section b provides that all charges practices classifications and regulations for and in connection with such communication service shall be just and reasonable emphasis supplied u s c sec b when congress enacted the current code sec_501 it incorporated the term communication services into the statute although there is nothing explicitly linking the definition in sec_501 to the communications act or the fcc the fcc has defined what is a communication service at least in terms of b c services for over a decade without any congressional action in addition the irs itself relied heavily on the fcc detariffing order to craft its position in tech adv mem the fcc is the sole authority for the irs' position that b c services are not communication services id in the fcc stated unequivocally that b c services are properly considered a communication service in the matter of policies and rule concerning local exchange carrier validation and billing information for joint use calling cards fcc rcd ndollar_figure the government's only direct authority for its contrary position in tech adv mem was the fcc's detariffing order in the fcc acknowledged that its prior position was incorrect there is no authority in conflict with the latter fcc position to be sure we are called upon here to interpret the internal_revenue_code not some other statute nevertheless in the context of the matter before us there is nothing to indicate that the definition of communication services in sec_501 should be treated differently from communication services in the communications act we hold that communication services in sec_501 includes b c services the government relies upon the tam4 and contends that it is not bound by the subsequent fcc rulings in the first place a tam is generally merely a letter_ruling given to a specific taxpayer based upon facts relating to that taxpayer it is not a ruling of general application in watts copy sys inc v commissioner tcmemo_1994_124 the court stated that we recognize that technical_advice memoranda are not precedent indeed sec_6110 provides unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent moreover unlike a revenue_ruling a tam is not published in the cumulative bulletin it certainly stands on an even weaker footing than a revenue_ruling which itself does not have the authority of a treasury regulation promulgated pursuant to sec_7805 while it is true that the irs need not follow decisions of other agencies the tam's heavy reliance on the detariffing order undermines the authority the irs purports to give the tam since the tam relied on the detariffing order holding that b c services were mainly a financial and administrative service the fcc's change_of position upon more mature we note that the irs has very recently issued another technical_advice_memorandum tech adv memo date relating to the factual situation of a different taxpayer which would appear to muddy the waters further however the tam involved herein may arguably be treated as attaining a status equivalent to a revenue_ruling by reason of reference thereto in notice_92_33 1992_2_cb_363 see supra p reflection in the light of experience that b c services are communication services should be accorded weighty consideration particularly in view of the fcc's expertise in this field the government also contends that billing and collection lacks any true connection to the act of completing long distance calls and remains a service that many companies not just telephone cooperatives could perform for nonmember telephone_companies the point is without merit it erroneously assumes that billing and collection consists merely of sending out a bill and depositing a check although the government is correct that any company could perform such limited services there are certain services included within b c services that only the cooperative can perform unlike an outside entity only local telephone cooperatives can record the time duration and destination of a call local cooperatives also can disconnect service for nonpayment further local cooperatives handle customer inquiries about a range of matters relating to a customer's bill--a function that cannot be performed by an outside entity thus only the cooperative can verify the accuracy of the bill first-hand see fcc decision fcc rcd pincite n based on the history of telephone cooperatives the treatment of b c services by the fcc as a communication service and the breadth of b c services b c services should in our judgment be included as communication services under sec_501 accordingly the income attributable to such services should not be included in the 85-percent test as a consequence more than percent of petitioner's gross_income comes from member sources and it therefore qualifies as a tax-exempt_entity petitioner's motion for summary_judgment will be granted and decision will be entered for petitioner respondent's motion for partial summary_judgment will be denied
